Citation Nr: 0203050	
Decision Date: 04/04/02    Archive Date: 04/11/02

DOCKET NO.  01-06 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for weight loss, 
chronic cough, shortness of breath, itchy skin, festers on 
head, joint pain and stiffness, short term memory loss, 
snoring, loss of taste, difficulty speaking, urinary 
urgency/frequency with incomplete voiding, sinusitis, and gum 
disease, all claimed as due to undiagnosed illness.

2.  Entitlement to service connection for:  herniated nucleus 
pulposus, lumbar spine, L4-5; left kidney renal calculi; 
degenerative arthritis right knee with torn medial meniscus; 
left carotid artery abnormality; left hand injury; scar, 
cheek, status post-excision; temporomandibular joint disease; 
plantar fasciitis; lateral epicondylitis, right elbow; 
chronic obstructive pulmonary disease; dextroscoliosis, 
thoracic spine; gastroesophageal reflux disease; left 
shoulder disability; esophageus lymphoid hyperplasia with 
cysts; epididymal cyst, right testicle; hydrocele, left 
testicle; supravalvular pulmonic arterial stenosis; and 
sinusitis, right maxillary.




REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


REMAND

The veteran had active duty from May 1975 to August 1978, and 
from February 1980 to February 1999.  This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an April 2000 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

On his VA Form 9 received in July 2001, the veteran requested 
a Travel Board hearing.  The hearing was scheduled for 
February 14, 2002.  The veteran failed to appear.  
Subsequently, a letter from the veteran, dated January 28, 
2002, and postmarked January 31, 2002, was received at the 
Board.  The veteran indicated that he was unable to appear at 
the hearing because he was taking part in a specialized 
training program for an internship during the week of the 
hearing.  The veteran requested a rescheduled hearing date.  
In March 2002, a member of the Board found that good cause 
had been demonstrated and granted the veteran's motion for a 
new hearing date.

To ensure full compliance with due process requirements, the 
case is REMANDED to the regional office (RO) for the 
following development:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





